UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4188


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LECEPHRUS PIERCE,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, District Judge. (4:17-cr-00256-RBH-1)


Submitted: October 30, 2018                                 Decided: November 19, 2018


Before KEENAN and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


M.W. Cockrell, III, Sarah C. Campbell, Chesterfield, South Carolina, for Appellant.
Sherri A. Lydon, United States Attorney, Brook Bowers Andrews, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lecephrus Pierce pleaded guilty to possessing cocaine with intent to distribute, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2012), and using or possessing a firearm

during or in furtherance of a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c)(1)(A) (2012). The district court sentenced him to 79 months in prison. Pierce

appeals the district court’s denial of his motion to suppress the evidence of his offenses,

obtained after a traffic stop. We affirm.

       Myrtle Beach (South Carolina) Police Department Officers Michael Householder

and Chris Tyndall stopped Pierce as he was driving on June 16, 2016. In his motion to

suppress, Pierce argued that the officers lacked probable cause or reasonable suspicion to

justify the stop. The district court held a hearing at which Householder and Tyndall

testified about the stop; Pierce did not call any witnesses. After hearing arguments from

attorneys for Pierce and the Government, the district court denied the motion to suppress.

The court, citing the officers’ training and experience, credited their testimony that they

believed Pierce had made an illegal left turn by not turning into the lane nearest him, and

determined that video and screenshots of the turn supported the officers’ belief. The

court concluded that the officers had an objective basis for making the stop.

       Pierce’s only argument on appeal is based on his ill-founded belief that

Householder admitted he stopped Pierce for an illegal lane change. The district court

believed the officers’ testimony that they saw Pierce make what they believed to be an

illegal left turn, and we disturb such credibility determinations only upon a showing of

clear error. See United States v. Palmer, 820 F.3d 640, 653 (4th Cir. 2016); United States

                                             2
v. McGee, 736 F.3d 263, 269-71 (4th Cir. 2013). Pierce has not made the necessary

showing because the hearing transcript makes plain that Householder consistently cited

Pierce’s illegal left turn as the reason for the traffic stop. Moreover, Pierce takes no issue

on appeal with Tyndall, who also testified that he saw Pierce make an illegal turn that led

to the traffic stop. As a result, Pierce’s argument that the officers lacked probable cause

to stop him for illegally changing lanes collapses. Undisturbed is the district court’s

conclusion that the officers had probable cause to stop Pierce for an illegal left turn; that

conclusion justifies the denial of the motion to suppress.

       Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid in the decisional process.

                                                                                 AFFIRMED




                                              3